DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/29/2021 has been entered.

Status of the Claims
	The amendment filed on 12/01/2021 has been entered. Claims 1-3 and 5-8 have been amended and thus Claims 1-8 are currently pending and are under examination.

Withdrawn Rejections
Claims 1-2 and 5-6 have been amended by narrowing -CR1=R2R3 and the prior art references set forth in the Office Action 07/02/2021 fail to teach every limitation of the claims. Furthermore, Applicant’s arguments with respect to the 102(a)(1) rejection of Claims 3 and 7 have been considered and were found persuasive. Thus, the 102(a)(1) rejections of the record have been withdrawn.
Patent numbers 10,344,113 and 10,711,085 has been reviewed and is accepted.  The terminal disclaimer has been recorded and the nonstatutory double patenting rejections have been withdrawn.

Newly Applied Claim Objections
Claims 1-2 and 5-9 are newly objected to because of the following informalities:  carbon “C” is missing between CR1= and R2R3 at the end of each claims.  Appropriate correction is required.

Newly Applied Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are newly rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The following definition renders Claims 1-3 and 5-7 vague and indefinite because it is unclear which part of the definition limits the compounds as a whole:
R1, R2 and R3 are independently… and a plurality of R1 are identical or different from each other, a plurality of R2 are identical to or different from each other, a plurality of R3 are identical to or different from each other, and 
A scenario is herein given to set forth where the indefiniteness of the above limitations lies. Assuming integer m is 2, the resulting compounds would have two -CR1=CR2R3 groups. Furthermore, assume the two R1s, R2s and R3s are different from each other in view of the above definition. However, confusion arises with the proviso set forth in the definition, where it requires that at least R1, R2 and R3 is a hydrogen, and at least R1, R2 and R3 is a fluorine atom or a fluorine atom-containing group. Now because there are two -CR1=CR2R3 groups in the scenario and each R1, R2 and R3 are different from each other, does the proviso apply to only one of the -CR1=CR2R3 groups or to both? 
Hence applicant has to re-write the above definition to clearly delineate the limitation of the compound formulas. Based on the examples set forth in the specification, it appears that the proviso applies to each -CR1=CR2R3 groups in a given compound.
Claims 4 and 8 are also rendered indefinite for depending on Claims 1 and 6, respectively.

Newly Applied Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 4-5 are newly rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taka (Patent application publication number US2012/0193619A1).
Taka teaches the following compound on page 73, wherein corresponding R1 is F, R2 and R3 are H and integer m is 2 (both on the same benzene ring) and each hydrogen of the other benzene ring (see arrow) is substituted:

    PNG
    media_image1.png
    218
    501
    media_image1.png
    Greyscale

 	Note: Claim’s limitation “each hydrogen on the benzene ring(s) may be substituted” means that each hydrogen of either both benzene rings or one of the benzene rings may be substituted. In other words, the above limitation does not require that both benzene rings be substituted if any substituent is present. In the above 
Regarding Claim 1, Taka fails to teach that the above compound is a crosslinking agent as instantly set forth in the preamble. However, MPEP § 2111.02 indicates that statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. In this instance, the intended use of the claimed compounds of formula (1) and (2) is of no significance to the structure of the claimed compounds. Accordingly, the intended use in the preamble is not considered to be a limitation of the claim and thus is not given patentable weight.

Claim(s) 2, 6 and 8 are newly rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muzalevskiy (“Synthesis of bis(halovinyl)​benzenes by catalytic olefination” Russian Chemical Bulletin, International Edition, Vol. 62, No. 3, pp. 678—682, March, 2013).
	Muzalevsky teaches compounds 3h and 4h wherein X is F and Y is CF3 (Table 1, page 679)

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. In this instance, the intended use of the claimed compounds of formula (1) and (2) is of no significance to the structure of the claimed compounds. Accordingly, the intended use in the preamble is not considered to be a limitation of the claim and thus is not given patentable weight.

Newly Applied Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 7 are newly rejected under 35 U.S.C. 103 as being unpatentable over Yamada (Patent number JP2012119150A; original and machine translation cited in Office Action 07/02/2021).
	Yamada teaches compound of formula as follows (genus of compounds of formula (5)) which is useful as a solvent in electrolytes and batteries:

    PNG
    media_image4.png
    230
    768
    media_image4.png
    Greyscale

wherein R40-R49 are defined as R1-R6 of formula 1 of Yamada and that they are independently H, alkyl group which may be substituted by 1 to 8 carbon atoms, alkenyl group, an alkynyl group, or (CH2)n-C(R50)=CF2, wherein n is an integer from 0 to 10 and R50 is a hydrogen group or an alkyl group having 1 to 10 carbon atoms, preferably a hydrogen group ([0020]). 
	Yamada fails to specifically teach the instant compound of formula (5), however the compound of formula (5) falls under the genus compound formula of Yamada. Furthermore, even though Yamada exemplified compound 2(17) that falls under the genus formula of Yamada but that is different from the instant compound of formula (5), the reference teaches the compounds is not limited to the exemplified compounds. In other words, any compound that falls under Yamada would be expected to work as solvents in electrolytes and batteries ([0023]). Thus a skilled artisan would have a motivation to prepare the instantly claimed compound of formula (5) because of the structural similarities between the instant claim and the genus of Yamada, absent evidence to the contrary.
	It would thus have been prima facie obvious to a skilled artisan before the effective filing date to arrive at the instantly claimed compound of formula (5) in view of the teachings of Yamada.

Conclusion
	Claims 1-8 are rejected and no claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622